Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
Claim limitation “mode distribution mean” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means” coupled with functional language “configured to induce" without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-14, 16, 18-19, and 24-27 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Figure 6 and ¶0085, “components 50”.

If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, 18-19, 24, 26 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claims 1 and 24 “non-circularly symmetric distortion of natural modes of oscillation of the resonant panel,” is vague and unclear to one skilled in the art. The limitation and the specification does not describe what “non-circular symmetric distortion” is (what is being distorted?) and how the “mode distribution mean,” induces said non-circular symmetric distortion. For example, it is unclear if the non-circular symmetric distortion is any distortion due to arranging the mode distribution means in a non-circular symmetric pattern, or if electromagnetic/magnetic responses are distorted to be non-circularly symmetric. Paragraphs 0084 of the instant application’s PGPUB, seems to state “The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16, 18-19, 24, 26 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 24 recite limitation “mode distribution means configured to induce, in use, non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter absent the mode distribution means,” which is unclear to one skilled in the art because claims 1 and 24 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18 ,24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari (US 2014/0314268) in view of Lawrence (US 2531634) in further view of Cheung (US 2007/0030985).

Regarding claim 1, Lazzari teaches A flat panel loudspeaker for mounting in a mounting surface, comprising: a resonant panel (Lazzari figures 1-3, and ¶0030, round speaker membrane assembly) insertable into a circular opening in the mounting surface (Lazzari figure 7 shows a rectangular speaker membrane assembly flushly mount to a rectangular supporting structure 12, however as a round speaker membrane assembly is taught in figures 1-3, it would have been obvious to mount a round speaker membrane assembly to a mounting surface of a round/circular supporting structure 12, wherein a surface of structure 12 is considered a mounting surface. ¶0031 “edge 2 for attachment to a frame of the supporting structure 12.” See pertinent art Cheung figure 3) and having a front surface having an outer boundary formed to be substantially circular (Lazzari figure 1, membrane 1 and piston 4 are circular), the front surface facing outwardly in the mounting surface when the flat panel loudspeaker is mounted in the mounting surface (Lazzari figure 7), and the resonant panel further having a rear surface opposite the front surface; an exciter (Lazzari figure 6-7, and ¶0034 “magnetic circuit 14 to drive piston 4”) located substantially at an axial center of the circular resonant panel and coupled to the rear surface of the resonant panel to cause the resonant panel to vibrate, on operation of the exciter, to generate sound (Lazzari figure 6-7, and ¶0034 “showing supporting structure 12 and bridge 13 holding a magnetic circuit 14 to drive piston 4, as conventionally known in loudspeaker construction”); a support frame for mounting in the mounting surface and having the rear surface of the resonant panel fixed thereto around substantially the whole of the outer boundary of the resonant panel (Lazzari figures 6-7, supporting structure 12-13), such that when mounted in the mounting surface and when the resonant panel is caused by the exciter to vibrate on operation of the exciter, the outer boundary of the resonant panel is fixed relative to the mounting surface (Lazzari figure 7 and ¶0031 “edge 2 for , however does not explicitly teach a mode distribution means configured to induce, in use, non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter absent the mode distribution means; a resonant panel insertable into a circular opening in the mounting surface.

Lawrence teaches a mode distribution means configured to induce, in use, non-circularly symmetric distortion (Lawrence figures 1,3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter absent the mode distribution means (Examiner interprets the limitation “natural mode of oscillation in response…absent the mode distribution means” as the response of a normal speaker if the mode distribution mean is absent, therefore since Lawrence teaches the addition of the mode distribution means to adjust the speaker frequency response compared to a normal speaker, it is considered inducing non-circular symmetric distortion to a natural mode of oscillation of the resonant panel…absent the mode distribution means).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of 

Cheung teaches a resonant panel (Cheung figure 3, 114,114a and,112) insertable into a circular opening in the mounting surface (Cheung figure 3, interior panel 108).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Cheung to improve the known flat panel speaker of Lazzari in view of Lawerence to achieve the predictable result of an easy to install flat panel speaker with optimum sound quality (Cheung ¶0010).

Regarding claim 2, Lazzari in view of Lawrence in further view of Cheung teaches wherein the mode distribution means are configured to induce, in use, non-rotationally symmetric distortion (Lawrence figures 1, 3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) of natural modes of oscillation of the resonant panel in response to operation of the exciter in the assembly of the resonant panel, the support frame and the exciter absent the mode distribution means (Examiner interprets the limitation “natural mode of oscillation in response…absent the mode distribution means” as the response of a normal speaker if 

Regarding claim 3, Lazzari in view of Lawrence in further view of Cheung teaches wherein the mode distribution means includes one or more components coupled to the resonant panel to add weight thereto (Lawrence Col 3 lines 1-15) to induce the distortion in the natural modes of resonant oscillation of the resonant panel in the assembly of the resonant panel, the support frame and the exciter in response to operation of the exciter (Examiner interprets the limitation “natural mode of oscillation in response…absent the mode distribution means” as the response of a normal speaker if the mode distribution mean is absent, therefore since Lawrence teaches the addition of the mode distribution means to adjust the speaker frequency response compared to a normal speaker, it is considered inducing non-rotationally symmetric distortion to a natural mode of oscillation of the resonant panel…absent the mode distribution means).

Regarding claim 4, Lazzari in view of Lawrence in further view of Cheung  teaches wherein the one or more components are formed from non-toxic metal (Lawrence Col 1, “making corrugations of uniform depth and width in the metal”, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-toxic metal to minimize hazard to the user, since it has been held to be within the general skill of a worker in the art to select a known material on the 

Regarding claim 5, Lazzari in view of Lawrence in further view of Cheung teaches wherein the one or more components are coupled to the resonant panel away from the center of the resonant panel in a direction along the rear surface of the resonant panel (Lawrence figures 1,3 and 4).

Regarding claim 6, Lazzari in view of Lawrence in further view of Cheung teaches where the one or more components is at least two components and wherein each component is differently spaced from the center of the resonant panel (Lawrence figure 3).

Regarding claim 7, Lazzari in view of Lawrence in further view of Cheung teaches wherein the at least two components are spaced apart over a region of at least 60 degrees relative to the center of the resonant panel (Lawrence figure 3).

Regarding claim 8, Lazzari in view of Lawrence in further view of Cheung teaches wherein the at least two components is at least four components and wherein a maximum angular spacing between any two components, relative to the center of the resonant panel, is less than 180 degrees (Lawrence figure 3).



Regarding claim 10, Lazzari in view of Lawrence in further view of Cheung teaches wherein a center of mass of an assembly of the resonant panel and the mode distribution means is away from a center of the resonant panel in a direction along the front surface of the resonant panel (Lawrence figure 7 and Col 3 lines 1-10 “possible to vary the weight, or distribution of weight…removing some of the superimposed material”).

Regarding claim 11, Lazzari in view of Lawrence in further view of Cheung teaches wherein the exciter is coupled to the rear surface of the resonant panel via a foot and wherein the mode distribution means is provided at one or more regions of the resonant panel outside the foot (Lazzari figure 7, bridge 13).

Regarding claim 12, Lazzari in view of Lawrence in further view of Cheung teaches wherein the mode distribution means is arranged, in use, to be asymmetric relative to any line of symmetry through the center of the resonant panel (Lawrence figure 3).

Regarding claim 13, Lazzari in view of Lawrence in further view of Cheung discloses the claimed invention except for wherein the resonant panel has at least one 

Regarding claim 14, Lazzari in view of Lawrence in further view of Cheung teaches wherein the resonant panel is formed to have a substantially constant density per unit area across the front surface of the resonant panel (Lawrence figure 7 and Col 3 lines 1-10 “possible to vary the weight, or distribution of weight…removing some of the superimposed material”).

Regarding claim 16, Lazzari in view of Lawrence in further view of Cheung teaches wherein a stiffness of the resonant panel is sufficient to cause at least one selected from among: sound having a high frequency over 10 kHz to be emitted from the resonant panel when the exciter is operated at substantially the high frequency, and sound having a low frequency below 100 Hz to be emitted from the resonant panel when the exciter is operated at substantially the low frequency (Lazzari ¶0037, “20 Hz”).

Regarding claim 18, Lazzari in view of Lawrence in further view of Cheung teaches wherein the resonant panel comprises an inner region and a boundary region 

Regarding claim 24 Lazzari teaches A method of mounting a flat panel loudspeaker in a mounting surface, the flat panel loudspeaker comprising: a resonant panel (Lazzari figures 1-3, and ¶0030, round speaker membrane assembly) insertable into a circular opening in the mounting surface (Lazzari figure 7 shows a rectangular speaker membrane assembly flushly mount to a rectangular supporting structure 12, however as a round speaker membrane assembly is taught in figures 1-3, it would have been obvious to mount a round speaker membrane assembly to a mounting surface of a round/circular supporting structure 12, wherein a surface of structure 12 is considered a mounting surface. ¶0031 “edge 2 for attachment to a frame of the supporting structure 12.” See pertinent art Cheung figure 3) and having a front surface having an outer boundary formed to be substantially circular (Lazzari figure 1, membrane 1 and piston 4 are circular), the front surface to face outwardly in the mounting surface when the flat panel loudspeaker is mounted in the mounting surface (Lazzari figure 7), and the resonant panel further having a rear surface opposite the front surface; an exciter (Lazzari figure 6-7, and ¶0034 “magnetic circuit 14 to drive piston 4”) located substantially at an axial center of the circular resonant panel and coupled to the rear surface of the resonant panel to cause the resonant panel to vibrate, on operation of the exciter, to generate sound (Lazzari figure 6-7, and ¶0034 “showing supporting structure 12 and bridge 13 holding a magnetic circuit 14 to drive piston 4, as conventionally known in loudspeaker construction”); a support frame for mounting in the mounting surface and having the rear surface of the resonant panel fixed thereto around substantially the whole of the outer boundary of the resonant panel (Lazzari figures 6-7, supporting structure 12-13), such that when mounted in the mounting surface and when the resonant panel is caused by the exciter to vibrate on operation of the exciter, the outer boundary of the resonant panel is fixed relative to the mounting surface (Lazzari figure 7 and ¶0031 “edge 2 for attachment to a frame of the supporting structure 12” and ¶0034); and securing the support frame at the mounting surface such that the front surface of the resonant panel faces outwardly in the mounting surface (Lazzari figures 1 and 7, assembly 1-3 faces outward) and is provided substantially flush to the mounting surface (Lazzari figures 6, membrane 1 is flush with structure 12), however does not explicitly teach mode distribution means configured to induce, in use, non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter absent the mode distribution means, the method comprising: forming a circular opening in the mounting surface having a diameter greater than a diameter of the outer boundary of the resonant panel; inserting the flat panel loudspeaker in the circular opening.

mode distribution means configured to induce, in use, non-circularly symmetric distortion (Lawrence figures 1,3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter absent the mode distribution means (Examiner interprets the limitation “natural mode of oscillation in response…absent the mode distribution means” as the response of a normal speaker if the mode distribution mean is absent, therefore since Lawrence teaches the addition of the mode distribution means to adjust the speaker frequency response compared to a normal speaker, it is considered inducing non-circular symmetric distortion to a natural mode of oscillation of the resonant panel…absent the mode distribution means).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lawrence to improve the known flat panel loudspeaker of Lazzari to achieve the predictable result of improving sensitiveness of acoustical diaphragms to sound vibrations covering a wide range of frequencies (Lawrence Col 1 lines 20-25).

Cheung teaches forming a circular opening in the mounting surface having a diameter greater than a diameter of the outer boundary of the resonant panel ; inserting the flat panel loudspeaker in the circular opening (Cheung figure 3, driver 104).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Cheung to improve the known flat panel speaker of Lazzari in view of Lawerence to achieve the predictable result of an easy to install flat panel speaker with optimum sound quality (Cheung ¶0010).

Regarding claim 26, Lazzari in view of Lawrence in further view of Cheung teaches applying a covering to the mounting surface after the support frame is secured at the mounting surface (Cheung figure 2, 102), wherein the covering extends over at least an interface between the mounting surface and the resonant panel (Cheung figure 2, cover 2 between end of 108 and plate 112).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari (US 2014/0314268) in view of Lawrence (US 2531634) in further view of Cheung (US 2007/0030985) in further view of Suzuki (US 7174024).

Regarding claim 19, Lazzari in view of Lawrence in further view of Cheung teaches using adhesive to form the resonant panel (Lazzari ¶0032),however does not explicitly teach wherein the resonant panel is a pressed panel.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Suzuki to improve the known flat panel speaker of Lazzari in view of Lawrence to achieve the predictable result of securely adhering two parts together.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari (US 2014/0314268) in view of Lawrence (US 2531634) in further view of Cheung (US 2007/0030985) in further view of Junk (US 3666040).

Regarding claim 27, Lazzari in view of Lawrence in further view of Cheung does not teach wherein the covering is plaster.

Junk teaches wherein the covering is plaster (Junk Col 2 lines 55-65, teaches using plaster ring to attach to plaster ceiling which can act as a cover).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Junk to improve the known Flat panel speaker of Lazzari in view of Lawrence in further view of Cheung to achieve the predictable result of securely attaching a speaker to the ceiling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652